Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
           The response to the election requirement is acknowledged. The action to follow treats claims 1, 4, 9 & 12-18. Claims 2, 3, 5-8, 10 & 11 are withdrawn from consideration at this time.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US pat. no. 10,353,421).
           Refer to fig. 2 of Chen et al. Transistors T1 and T2 may be read as the first and second transistors claimed; their gates are connected. They amplify an input reference DC current Iref and T2 generates an output that may be read on the ‘target’ output based on input RFin and the DC current. The amplifier OP may be read as the detection circuit of claim 1 (or as performing the comparing step of claim 9) as it will compare the 
Claims 4 & 12-18 are allowed as the voltage generation circuit of claims 4 & 12 is not disclosed in the context claimed by Chen et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/           Primary Examiner, Art Unit 2843